DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, as clarified in the interview of 1/11/22. Election was made without traverse in the reply filed on 10/12/21.

Specification
The disclosure is objected to because of the following informalities:  
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “control means” in claims 3, 10, 11, and 12, “variable impedance means” in claims 17-20, “power control means” in claim 23, “impedance modulation means” in claim 24, and “modulation means” in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 


Claim Objections
Claims 6-7, 11, 14, and 22-24 are objected to because of the following informalities:  
Claims 6 and 7 recite “the available input voltage”, to maintain consistency with the manner in which the claim element was first introduced (i.e. “an input voltage”), the examiner recommends reciting the claim limitation as “the input voltage available”.  
Claim 11 recites the limitation "the load". It appears that this limitation should be “a load”. 
Claim 14 recites “two of the terminals”, to maintain consistency with the manner in which the claim element was first introduced (i.e. “more than two terminals”), the examiner recommends reciting the claim limitation as “two of the more than two terminals”. 
Claim 22 recites “a harvesting module as claimed in claim 1”, the examiner recommends reciting this limitation as “the harvesting module as claimed in claim 1” as the harvesting module of claim 1 is being incorporated into the claim. 

Claim 24 recites “the electrical power harvesting unit” it appears that “unit” should be “module”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) if present are indicated in the action below.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10-12, 17-20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 3, 10-12, 17-20, and 23-25 each have a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function. This is discussed in additional detail in the 112(b) rejection below. MPEP 2181(IV) states: “A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9-12, 16-20, 23-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and/or drafted using 

Claim limitations “control means” in claims 3, 10, 11, and 12, “variable impedance means” in claims 17-20, “power control means” in claim 23, “impedance modulation means” in claim 24, and “modulation means” in claim 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The means referenced in the specification only provides self-referential mention of the claim elements in question. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12 and 18-20 either depend from the indefinite claim discussed above or otherwise contains the same indefinite claim language and are similarly rejected. 

Claim 3 recites the limitation "the input impedance".  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear that the claimed element is an inherent feature of the module as presently claimed. See MPEP 2173.05(e).
Claim 3 recites the limitation "the source impedance".  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear that the claimed element is an inherent feature of the module as presently claimed. See MPEP 2173.05(e).
Claim 5, recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “not greater than 0.5 volt”, and the claim also recites “preferably the minimum threshold is not greater than 0.25 volts, and more preferably the minimum threshold is not greater than 0.05 volts” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
Claim 9 recites the limitation "the step-up transformer".  There is insufficient antecedent basis for this limitation in the claim. The claim has been amended to depend from claim 7, however, “a step-up transformer” was only introduced in claim 8. See MPEP 2173.05(e).
Claim 10 recites the limitation "the step up transformer".  There is insufficient antecedent basis for this limitation in the claim. The claim has been amended to depend from claim 7, however, “a step-up transformer” was only introduced in claim 8. See MPEP 2173.05(e).
Claim 11 recites the limitation "the turns ratio".  There is insufficient antecedent basis for this limitation in the claim. See MPEP 2173.05(e). Claim 12 either depends from the indefinite claim discussed above or otherwise contains the same indefinite claim language and are similarly rejected. 
Claim 16 recites “a charge storage device which may comprise at least one capacitor and/or re-chargeable battery.” It is not clear if the “which may” language renders the following elements optional or not. It appears that the claim limitation should read “a charge storage device comprising at least one capacitor and/or re-chargeable battery.”
Claim 17 recites “the load seen between the two connections”. There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the two connections” refers to as parent claim 1 refers to an “electric connection” (singular) and accordingly it is not clear what “the load” refers to. See MPEP 2173.05(e). Claims 18-20 either depend from the indefinite claim discussed above or otherwise contains the same indefinite claim language and are similarly rejected. 
Claim 24 recites “the load”. There is insufficient antecedent basis for this limitation in the claim. See MPEP 2173.05(e).
Claim 25 recites “the spaced connections”. There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the spaced connections” refers to as parent claim 1 refers to an “electric connection” (singular). See MPEP 2173.05(e).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-16, 21-23, 26-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (US 20030048697 A1).

Regarding claim 1, Hirsch teaches a downhole electrical power harvesting module (Module shown in Fig 1, and as a circuit in Fig 2) arranged for electrical connection between two spaced locations (Fig 2, electrical connection between at least 71 and 72) in a well installation (Fig 1, well installation seen) and comprising an electrical circuit  (Fig 1, Para 0043, “An electrical circuit is formed using various components of the well 20 in FIG. 1”) arranged for harvesting electrical energy, in use, from a potential difference between the spaced locations which acts as an input voltage (Para 0045, “induction choke 70 provides a large inductance that impedes most of the current (e.g., 90%) from flowing through the tubing 40 at the induction choke 70. Hence, a voltage potential forms between the tubing 40 and the casing 30 due to the induction choke 70”, “the downhole device 50 is electrically connected across the voltage potential, most of the current imparted into the tubing 40 that is not lost along the way is routed through the downhole device 50, and thus provides power and/or communications to the downhole device 50.” In providing power to device 50, the current imparted to tubing is “harvested”).  

Regarding claim 2, Hirsch further teaches wherein the harvesting module is arranged to harvest electrical energy from dc currents (Para 0045, current is imparted to the tubular and harvested, as discussed in claim 1 via power source 54. Para 0043, “time-varying current […] can also be a varying direct current”).

Regarding claim 13, Hirsch further teaches at least a pair of terminals from which connection to the two spaced locations may be made (Para 0050, “first and second device terminals 71, 72”).  

Regarding claim 14, Hirsch further teaches the harvesting module has more than two terminals (Fig 1, Fig 2, Paras 0045, 0050, at least terminals 61, 71, 72, and receiving end of 84), wherein each of the terminals is for allowing connection to a respective location (Fig 1, Fig 2, Paras 0045, 0050, at least terminals 61, 71, 72, and receiving end of 84 each are at a separate location and allow for electrical connection to their respective locations) and the harvesting module further comprises switch means (Fig 5, Para 0055, device 50 is shown which is a part of the circuit shown in Fig 2; there are switches 121, 122, 131, and 132 of logic circuit 116. The examiner notes that although “means for” language is used, 112(f) is not invoked because the term “switch” conveys sufficient structure) for selectively electrically connecting two of the terminals across the electrical circuit so allowing selection of which of the respective locations the electrical circuit is connected between (Para 0059, power may be provided to terminal 84 from 71, 72 “by closing the first load switch 131”).  

Regarding claim 15, Hirsch further teaches comprising an energy storage device for storing harvested energy (Fig 4, Para 0054, “the power storage devices 112 are capacitors”).  

(Fig 4, Para 0054, “the power storage devices 112 are capacitors”).  .

Regarding claim 21, Hirsch further teaches a primary battery (Para 0053, power storage module 90 with power storage devices 112) such that in use power may be selectively drawn from the power harvested by the circuit and from the primary battery (Para 0055, “the logic circuit 116 may also receive power from the power storage devices 112 when available and from the device terminals 71, 72”, the examiner in particular notes the use of the term “may” which suggests selective use, particularly in the context of the switches described in at least Para 0055).  

Regarding claim 22, Hirsch further teaches a harvesting module as claimed in claim 1 (see above) and a downhole device to accept power from the harvesting module (Para 0058, “When power is needed by the communications and control module 84 or sent to the communications and control module 84, the first load switch 131 is closed”; the communications and control module 84 is the downhole device).  

Regarding claim 23, Hirsch further teaches comprising charge storage means (112(f) is invoked, Para 0318 of the PG-PUB suggests that the corresponding structure is “at least one low leakage capacitor”. Para 0053, power storage module 90 with power storage devices 112; Para 0054, “the power storage devices 112 are capacitors” which is at least an equivalent structure) and power control means (As best understood, Para 0055, logic circuit 116) to control power to the downhole device when sufficient energy is available to power the device (Para 0053, “The power storage module 90 is also electrically connected to the communications and control module 84 (electrical connections not shown in FIG. 4) to provide power to it when power is not available from the surface computer system 52”; in order for the power storage module 90 to power downhole device 84 there must be sufficient energy).  

Regarding claim 26, Hirsch further teaches a primary battery (Para 0053, power storage module 90 with power storage devices 112) such that in use power may be selectively drawn from the harvested power (Para 0060, power may be drawn from the circuit, “while powering the communications and control module 84”, selectively done with switch 131) and from the primary battery (Para 0058, “communications and control module 84 is to be powered only by the power storage devices 112, then the second load switch 132 is opened”).  

Regarding claim 27, Hirsch further teaches wherein the downhole device comprises at least one of: a downhole sensor; a downhole actuator; an annular sealing device, for example a packer, or a packer element; a valve; a downhole communication module (Para 0058, “communications and control module 84”), for example a transceiver or repeater.  

Regarding claim 29, Hirsch teaches a downhole electrical energy harvesting system for harvesting electrical energy in a well installation having metallic structure carrying electric current (Fig 1, Para 0033, “the piping structure comprises tubular, metallic, electrically-conductive pipe or tubing strings”; Para 0045, current flows through tubing 40), the system comprising: 
a harvesting module according to claim 1 (see above) electrically connected to the metallic structure at a first location and to a second location spaced from the first location (Fig 2, electrical connection between at least 71 and 72), the first and second locations being chosen such that, in use, there is a potential difference therebetween due to the electric current flowing in the structure (Para 0045, “induction choke 70 provides a large inductance that impedes most of the current (e.g., 90%) from flowing through the tubing 40 at the induction choke 70. Hence, a voltage potential forms between the tubing 40 and the casing 30 due to the induction choke 70”); and 
the harvesting module being arranged to harvest electrical energy from the electric current (Para 0045, “the downhole device 50 is electrically connected across the voltage potential, most of the current imparted into the tubing 40 that is not lost along the way is routed through the downhole device 50, and thus provides power and/or communications to the downhole device 50.” In providing power to device 50, the current imparted to tubing is “harvested”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 20030048697 A1), in view of Storm (US 20060191681 A1).

Regarding 4, Hirsch is silent on the electrical circuit comprises a dc-dc convertor.  
	Storm teaches the electrical circuit comprises a dc-dc convertor (Para 0082, Fig 14B, “converter 1405 may perform a DC-to-DC step-up conversion to raise the DC voltage”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hudson by having the electrical circuit comprises a dc-dc convertor which receives AC power initially as disclosed by Storm because “DC power sources (such as the rechargeable energy storage devices) may provide a cleaner source of power to electrical components”.  

(Para 0082, Fig 14B of Storm, “Para 0082, Fig 14B, “converter 1405 may perform a DC-to-DC step-up conversion to raise the DC voltage””).  

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 9-10 depend from claim 7, but are presently rejected under 112(b). 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Hirsch, in view of Storm teaches the parent claim 4. Claim 5 requires “the dc-dc convertor is arranged to operate with input voltages above a minimum threshold, wherein the minimum threshold is not greater than 0.5 volt”, as construed under the broadest reasonable interpretation. While Ahmad (US 20150377016 A1) teaches a dc-dc convertor teaches that it has “a lower minimum operating voltage” is silent on this recited minimum threshold of 0.5 volts (Para 0043). While Leggett (US 6750440 B1) teaches a specific operating range for a dc-dc converter (Column 1, 30-35, “a low voltage pulsed electrical current in the order of 3 to 5 volts […] DC-DC converter means may be provided for transforming the low voltage of the pulsed current to a higher voltage above the threshold value, typically 600-800 volts”), the taught low voltage is still outside the recited range.
Regarding claim 6 and 7, Hirsch, in view of Storm teaches the parent claim 4. Claims 6 and 7 recite the dc-dc converter comprises self-start means with a particular recited function. The self-start 

The examiner notes that although no prior art rejection has been presented for claims 3, 10-12, 17-20, and 23-25, the claims are not encompassed by the examiner’s statement on allowable subject matter. Each of the aforementioned contains significant indefiniteness issues which resulted in a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim. In each of those cases, as discussed in the 112(b) rejection above the corresponding structure, material, or acts (and their equivalents) were indiscernible. In many of those cases, there were additional indefiniteness issues which resulted in ambiguity as to the claimed function as well.  
MPEP 2173.06(II) states, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676